DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract of the disclosure is objected to because it includes legal phraseology (“means”).  Correction is required.  See MPEP § 608.01(b).

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Drawings
The drawings filed April 6, 2020, although informal, are acceptable for examination purposes.  Should the application reach allowance, formal, replacement drawing sheets will be required.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the seat having “ a central pivot point rotatable three hundred and sixty degrees secured to the swing arm piece” (see claim 5) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:  “FS1” and “SA1”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “(from FIG. 7)” in line 6.  Since a claim can only include identifying reference characters from the drawings within parentheses, and this recitation clearly does not provide such reference characters, the scope of this recitation is unascertainable.  Similarly note line 9 of claim 1, line 2 of claim 4, line 2 of claim 5, line 2 of claim 6, lines 1 and 2 of claim 7, lines 2 and 3 of claim 8, and line 2 of claim 10.
	Claim 8 recites the limitation “the object wherein the object engagement piece” in lines 1 to 2.  This recitation is grammatically vague.
Claim 8 recites the limitation “the object wherein the object engagement piece” in lines 1 to 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation “as shown in any one or more of the drawings of this disclosure”.  This recitation fails to positively identify what is intended to be the claimed invention.

Claim 10 recites the limitation “as disclosed herein” in line 1.  This recitation fails to positively identify what is intended to be the claimed invention.
Claim 10 recites the limitation “the multi surface engagement system” in lines 1 to 2.  There is insufficient antecedent basis for this limitation in the claim.

The remaining claims are indefinite as each depends from an indefinite claim.

Claims 9 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  Each if these claims is an omnibus type claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-4, 6, and 7, as best understood with the above cited indefiniteness are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mailloux (9770109).
Note a seating device comprising: a trunk (40) having a longitudinal axis, a first end (top), and a second end (bottom) spaced from the first end along the longitudinal axis: a seat (20) secured to the trunk by a swing arm piece (140) used to adjust an angle of the seat relative to the longitudinal axis of the trunk; and a multi surface engagement system (70, 60, 80) engaged with the trunk at the first end of the trunk, the multi surface engagement system including an object engagement piece (80) and an engagement support piece (70, 60) securing the object engagement piece to the trunk in any one of a plurality of different positions relative to the trunk.
Regarding claim 2, note a foot stabilizer (50) secured to the trunk at the second end of the trunk.
Regarding claim 3, note the foot stabilizer is movably secured to the trunk.  See Figure 42, and lines 34-39 in column 9.
Regarding claim 4, note the foot stabilizer is a center fulcrum foot stabilizer pivotably secured to the trunk.  See Figure 42.
Regarding claim 6, note the trunk comprises an outer trunk piece providing the first end and an inner trunk piece providing the second end.  See lines 34-36 in column 5.
Regarding claim 7, note the inner trunk piece is slidably engaged within the outer trunk piece.  See lines 34-36 in column 5.

Claim 9, as best understood with the above cited indefiniteness is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Mailloux (9770109).

Claim 9, as best understood with the above cited indefiniteness is rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Hauser (10757929).


Claim 10, as best understood with the above cited indefiniteness is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Mailloux (9770109).

Claim 10, as best understood with the above cited indefiniteness is rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Hauser (10757929).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 5, as best understood with the above cited indefiniteness, is rejected under 35 U.S.C. 103 as being unpatentable over Maillous (9770109) in view of Hauser (10757929).
The primary reference shows all claimed features of the instant invention with the exception of the seat having a central pivot point rotatable three hundred and sixty degrees secured to the swing arm piece.  
The secondary reference teaches providing a seating device with a seat (12) that has a central pivot point (about Y2) rotatable three hundred and sixty degrees secured to a swing arm piece (20).
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the .

Claims 1, 5 and 8, as best understood with the above cited indefiniteness, are rejected under 35 U.S.C. 103 as being unpatentable over Hauser (10757929) in view of Niemela (20160024843).
The primary reference shows all claimed features of the instant invention with the exception of an engagement support piece securing the object engagement piece to the trunk in any one of a plurality of different positions relative to the trunk (claim 1); wherein the foot stabilizer is movably secured to the trunk (claim 3); and the object engagement piece being rotatably secured to the engagement support piece so as to trace out a frustum of a cone when rotated (claim 8).
In the primary reference, note a seating device comprising: a trunk (14) having a longitudinal axis, a first end (top), and a second end (bottom) spaced from the first end along the longitudinal axis: a seat (12) secured to the trunk by a swing arm piece (20) used to adjust an angle of the seat relative to the longitudinal axis of the trunk; and a multi surface engagement system (52) engaged with the trunk at the first end of the trunk, the multi surface engagement system including an object engagement piece (52).  Additionally note that the device can be located “at or near ground level” (see lines 23-34 in column 12).
Regarding claim 5, note the seat has a central pivot point at (at Y2) rotatable three hundred and sixty degrees secured to the swing arm piece.
Regarding claim 8, note the object wherein the object engagement piece has a V-shape.  See paragraph 1 in column 7.
The secondary reference teaches providing a supporting device with a multi surface engagement system (116) having an object engagement piece (V-shaped claw portion of 116) 
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by configuring the multi surface engagement system with an engagement support piece that is pivoted to the trunk, thereby securing the object engagement piece in any one of a plurality of different positions relative to the trunk (claim 1); wherein the object engagement piece is rotatably secured to the engagement support piece so as to trace out a frustum of a cone when rotated (claim 8).  This modification provides for folding of the multi-surface engagement system between use and non-use positions to reduce its profile for storage.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Sisson (6155646) shows a portable stool having a telescopic trunk and a rotatable seat.  Each of Cisewski (7717501), D’Acquisto (5060756), and Hertel et al (5427201) shows a portable support having a v-shaped brace.  Each of Haywood (6033016) and Bryant (2567595) shows a portable, one-legged seating device.   Ferguson (5927797) shows a one-legged seating device with a rotatable seat. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






mn						/MILTON NELSON JR/March 21, 2021                                            Primary Examiner, Art Unit 3636